By the Court.
There is no act of Assembly which either in terms, or by the most distant implication gives any compensation to the treasurer of Dauphin county for receiving and disbursing money on account of the poorhouse.
I am unable to perceive any principle on which a percentage should be claimed -for that service, as the treasurer has clearly been fully compensated in his settlement with the county commissioners. The money secured by the treasurer all comes from one common source, the people, paid in through the collectors of the public taxes, and a certain portion is set apart for the support of the poor. The treasurer pays it out on the orders of the directors, and he is allowed in his settlement with the county auditors for all money received and paid out. This money has been received but once and paid out but once by the treasurer, and for that service the county has already paid him a commission. I am at a loss to understand upon what principle, legal or equitable,, *98he can claim it again. Even if we could permit him to recover on a quantum meruit, which we cannot; he merits nothing. The money is recovered from the collectors but once; and on a sum being set apart for the poorhouse, is paid out, and paid but once. For that service he now demands double payment from the county. The act of Assembly requiring the county treasurer to disburse the money on the orders of the directors of the poor gives no compensation, because the legislature well knew that the duty would not increase the labor or risk, and that by law the treasurer was paid his percentage by the county. The present incumbent took the office with a full knowledge that the duty was to be performed.

Mumma, for plaintiff.


Fox, for defendant.

The act of 1841, to which we are referred in relation to the duty of expending money for the use of the county prison, militates strongly against the claim of the treasurer, as it shows that when the legislature intended that he should receive compensation it was given in express words, and a tribunal designated by which the amount was to be fixed.
There is not the shadow of a claim here, legal or equitable. Therefore we render judgment on the case stated in favor of the defendant.